Exhibit 10(z)-3
BBVA
 
Banco Bilbao Vizcaya Argentaria
_____________________________________________________________________________________________________________________________________________

          New York Branch
1345 Avenue of the Americas, 45th Floor
New York, N.Y. 10105
Tel. (212) 728-1500
FIRST AMENDMENT TO THE UNCOMMITTED
LINE OF CREDIT LETTER AGREEMENT


This First Amendment to the Uncommitted Line of Credit Letter Agreement (this
“Amendment”) is entered into on August 30, 2013, by and between, PPL ENERGY
SUPPLY, LLC, a Delaware limited liability company (“Borrower”), and BANCO BILBAO
VIZCAYA ARGENTARIA, S.A., acting through its New York Branch (the
“Bank”).  Capitalized terms not defined herein shall have the meaning assigned
in the Agreement (as defined below).


WHEREAS, Borrower and Bank entered into that certain Uncommitted Line of Credit
Letter Agreement dated as of July 1, 2012 (the “Agreement”);


WHEREAS, the Borrower has requested the Bank to reduce the Facility Amount from
US$ 100,000,000 to US$ 75,000,000 as of August 30, 2013;


WHEREAS, pursuant to the Agreement, any change to the Agreement or any Letter of
Credit Document or to the terms thereof must be in writing signed by the parties
thereto;


NOW, THEREFORE, the parties agree as follows:
 
1.  
Amendments. (a) The corresponding section of the Agreement denominated “Type and
Amount of Facility” is hereby deleted and replaced with the following:

 
“Type and Amount
of Facility:
Uncommitted revolving letter of credit facility in an aggregate principal amount
not to exceed $75,000,000 (the “Facility Amount”) at any one time outstanding.
Under the line of credit, the Borrower may obtain letters of credit (each a
“Letter of Credit”). No Letter of Credit shall be issued if, after giving effect
thereto (i) the aggregate unpaid principal amount of all unreimbursed drawings
under Letters of Credit plus (ii) the aggregate amount then available for
drawing under all Letters of Credit would exceed the Facility Amount.”



 
(b) References in the Agreement to the Syndicated Credit Agreement shall mean
that $3,000,000,000 Revolving Credit Agreement dated as of November 6, 2012 by
and among PPL Energy Supply, LLC, as Borrower, the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.
 
2.  
Effective Date. The amendment to the Agreement provided for herein shall become
effective as of September 1, 2013, (the “Amendment Effective Date”).

 
3.  
Future Actions. The execution, delivery and effect of this Amendment shall be
limited precisely as written and shall not be deemed to (i) be a consent to any
other release, waiver, amendment or modification of any term or condition of the
Agreement or any Letter of Credit Document now or in the future except as
specifically provided herein, or (ii) prejudice any right, power or remedy that
any party to the Agreement or any Letter of Credit Document now has or may have
in the future under or in connection with the Agreement.

 
4.  
Acknowledgment and Ratification of Obligations.  Borrower hereby acknowledges
and agrees that both before and after giving effect to this Amendment, the
Agreement and any Letter of Credit Document and the obligations contained
therein and herein are legal, valid and binding, and enforceable against the
Borrower in accordance to their terms, except to the extent limited by (a)
bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by other
similar laws relating to or affecting the enforceability of creditors’ rights
generally and by general equitable principles which may limit the right to
obtain equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and
indemnification.  Except as expressly amended hereby, all of the
representations, warranties, terms, covenants, conditions and all other
provisions of the existing Agreement and any Letter of Credit Document shall
remain unchanged and shall continue to be, and shall remain, in full force and
effect and unaffected hereby except, as set forth herein, from and after the
Amendment Effective Date.  The amendment set forth herein shall be limited
precisely as provided for herein to the provisions expressly amended herein and
shall not be deemed to be an amendment to, waiver of, consent to or modification
of any other term or provision of the existing Agreement, as amended.

 
5.  
Representations and Warranties.  Borrower hereby represents and warrants as
follows: (i) the representations and warranties contained in the Agreement and
in any Letter of Credit Document are true and correct in all material respects
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, (ii) the execution, delivery and
performance by the Borrower of this Amendment has been duly authorized by all
necessary Limited Liability Company action, and the amendments contained herein
do not contravene or conflict with any provision of (A) applicable law, (B) any
judgment or decree or order, or (C) the organizational documents of the
Borrower, and (iii) that there is no default or Event of Default (as defined in
the Agreement) existing or continuing by execution, delivery or performance of
the amendments contained herein or the consummation of the transactions
contemplated hereby.

 
6.  
Governing Law; Jurisdiction.  This Amendment shall be governed in accordance
with the laws of the State of New York.  The jurisdictional provisions in the
Agreement shall apply to this Amendment.

 
7.  
Binding Effect.  This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors and permitted assigns and any
corporate successors, by merger, consolidation or other corporate organization
without limitation.

 
8.  
Headings.  The headings contained in this Amendment are solely for convenience
and shall not be used or relied upon in any manner in the construction or
interpretation of this Amendment.

 
9.  
Counterparts.  This Amendment may be signed in any number of counterparts each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
PPL ENERGY SUPPLY, LLC
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
                       
By: _________________________
 
By: _________________________
Name:  MARK F. WILTEN
 
Name:
Title: Vice President and Treasurer
 
Address:  1345 Avenue of the Americas 45th Fl.
Address:  2 North Ninth Street
 
                   New York, NY  10025
                  Allentown, PA  18101
       
By: __________________________
   
Name:
   
Title:
   
Address:  1345 Avenue of the Americas 45th Fl
   
                  New York, NY  10025

